NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                            




                                                                                Supreme Court Cieri<



          IN THE SUPREME COURT OF THE STATE OF WASHINGTON


          PATRICIA BLACKBURN, DAVID )
          CARPENTER, JACOB DAU,     )
          DENNIS FANT, BONIFACIO    )
          FORNILLOS, AKANELE IMO,   )
          JOSE LOPEZ, RALPH PETERSON,
                                    )
          andMATTHEWSTALEY,         )
                                    )
                       Appellants,  )                     No. 91494-0
                                    )
          v.                        )                     ENBANC
                                    )
          STATE OF WASHINGTON       )
          DEPARTMENT OF SOCIAL AND )
          HEALTH SERVICES and       )                     Filed         JUl. 2 IJ 2016
          WESTERN STATE HOSPITAL,   )
                                    )
                       Respondents. )
                                ·-----)

                   FAIRHURST, J.-Nine employees (Employees) of Western State Hospital

          (WSH) 1 assert that their employer has illegally taken race into account when making

          staffing decisions in response to patients' race-based threats or demands. After a six-

          day bench trial, the trial court found that WSH managers issued a staffing directive

          that prevented African-American staff from working with a violent patient making


                   1
                  WSH is a division of the Department of Social and Health Services. We refer to the
          respondents collectively as the "State" throughout this opinion.
                                      
          Blackburn v. State, No. 91494-0

          threats over the course of one weekend in 2011. Despite this race-based staffing

          directive, the trial court entered a verdict for the State and dismissed Employees'

          employment discrimination claims. We reverse the trial court and hold that the

          State's racially discriminatory staffing directive violates the Washington Law

          Against Discrimination (WLAD), RCW 49.60.180(3).

                                I. FACTS AND PROCEDURAL HISTORY

          A.        Facts

                    This case involves Employees' challenge to alleged discriminatory acts of

          their employer WSH. WSH is a psychiatric hospital that cares for individuals with

          serious mental illnesses. WSH patients tend to be aggressive, violent, and psychotic,

          especially where Employees were staffed. Employees all worked on the

          evening/swing shift on the same ward (ward F-5) of the Center for Forensic Services

          at WSH. Employee Patricia Blackburn, a registered nurse (RN), worked as the

          charge nurse on ward F-5. Her race is Caucasian. The other eight Employees identify

          as various races and nationalities (African-American, black African, Filipino, and

          Caucasian). These eight Employees worked as psychiatric security attendants

          (PSAs) on ward F-5, where they helped care for patients.

                    Although staff members are generally assigned to work in a particular home

          ward, they may be reassigned during a shift to work on a different ward based on a




                                                     2
                                       
          Blackburn v. State, No. 91494-0

          "'pull list"' that ensures staff members are "pulled away from their home wards on

          an equal basis." Clerk's Papers (CP) at 2710 (Finding of Fact (FOF) 9).

                   The trial court's findings focused on a staffing reassignment that involved

          patient M.P. In 2004, M.P. was admitted to WSH through an adjudication of not

          guilty by reason of insanity. M.P. was a particularly violent and intimidating patient

          who had assaulted both patients and staff. He was often delusional as a result of

          failing to take his medications and had spent significant time in seclusion and

          restraints. M.P. had a history of methamphetamine abuse, and he suffered from

          schizoaffective disorder, bipolar, and antisocial personality disorder. M.P. was

          housed on ward F-8.

                   M.P.'s violent behaviors and delusions escalated toward the end of March

          2011. At that time, M.P. was usually staffed with two attendants during the day and

          one at night. One of his regular attendants was Marley Mann, an African-American

          PSA. 2 Andy Prisco was M.P.'s treatment team coordinator. He had worked

          extensively with M.P. On Friday, April1, 2011, Prisco reported to RN4 Lila Rooks

          that M.P. was making credible threats toward Mann. He also quoted M.P.'s

          comments that he planned to "'fl'** up any [n word] working with him."' CP at

          2710 (alteration in original) (FOF 6). Prisco, who was familiar with numerous

          similar threats, believed that M.P.'s only credible threat directly targeted Mann and


                   2
                       Mann is not a party to this action.
                                                             3
                                        
          Blackburn v. State, No. 91494-0

          no one else. The trial court found that "the threats were directed specifically to Mr.

          Mann." CP at 2710 (FOF 6).

                   Rooks shared Prisco's report with others. A decision was made that M.P.

          should not have access to African-American staff during the weekend to ensure staff

          safety. The trial court found that this decision "was likely an overreaction to Mr.

          Prisco's reported concerns." CP at 2710 (FOF 7). Rooks communicated the staffing

          decision to RN3s Barbara Yates and Beth Baltz.

                   The next day, Yates called Blackburn to reassign three of Blackburn's PSAs

          to work on other wards. Yates specifically·directed Blackburn to send a white staff

          person to ward F-8, where M.P. resided. Seven of the nine Employees were working

          the swing shift on ward F-5 at this time. Blackburn refused to depart from the pull

          list and noted that the next three employees listed were all persons of color.

          Blackburn again refused when Yates directed that she send the person "'with the

          lightest skin."' CP at 2711 (FOF 10). Yates eventually directed Bonifacio Fornillos

          to go to ward F-8. Fornillos obeyed this directive and proceeded to work on ward F-

          8 without incident.

                   M.P. did not commit any assaults over the weekend of April 2-3, 2011. The

          trial court found that "the staffing directive ended" on Monday, April 4, 2011, and

          noted that "none of the plaintiffs have been on a shift in which a similar staffing

          assignment was made" since that time. CP at 2711 (FOF 12, 14).

                                                     4
                                                 
          Blackburn v. State, No. 91494-0

          B.        Procedural history

                    Employees initially sued the State for employment discrimination in federal

          court in 2011, asserting both state and federal law claims. After the State asserted

          sovereign immunity over the claims under chapter 49.60 RCW, the parties agreed to

          voluntarily dismiss their state law claims and refile them in Pierce County Superior

          Court. 3

                    The trial court held a six-day bench trial in 2015. The court entered findings

          of fact and conclusions oflaw dismissing all of Employees' WLAD claims, issuing

          a verdict for the defense. The factual findings focused on the particular staffing

          incident involving patient M.P. over the course of one weekend in April 2011. The

          court found that this staffing directive ended on April4, 2011, and that "none of the

          plaintiffs have been on a shift in which a similar staffing assignment was made"

          since April 2011. CP at 2711 (FOF 14). The court rejected Employees' disparate

          treatment claim on two grounds, concluding (1) that they failed to prove a tangible

          adverse employment action that was severe enough to be actionable and (2) that

          "safety was the overriding factor" in the staffing directive, rather than race. CP at

          2712 (Conclusion of Law (COL) 6). The trial court also dismissed Employees'

          hostile work environment claim, noting that the staffing directive was not "so severe


                    3
                 The State prevailed on summary judgment in federal court on their federal claims, and the
          United States Court of Appeals for the Ninth Circuit affirmed in an m1published opinion.
          Blackburn v. State of Wash. Dep't of Soc. & Health Servs., 611 F. App'x 416 (9th Cir. 2015).
                                                         5
                                       
          Blackburn v. State, No. 91494-0

          or pervasive" as to constitute a hostile work environment. CP at 2712 (COL 10); see

          also CP at 2712 (COL 9). Employees sought direct review in this court, which we

          granted.

                                               II. ANALYSIS

                     Employees challenge multiple factual findings and conclusions of law. We

          review findings of fact for substantial evidence. Hegwine v. Longview Fibre Co.,

          162 Wn.2d 340, 352, 172 P.3d 688 (2007). As the party challenging the trial court's

          factual findings, Employees have the burden to prove they are not supported by

          substantial evidence. See Fisher Props., Inc. v. Arden-Mayfair, Inc., 115 Wn.2d 364,

          369, 798 P.2d 799 (1990). "Substantial evidence" means evidence that is sufficient

          '"to persuade a rational, fair-minded person of the truth of the finding."' Hegwine,

              162 Wn.2d at 353 (quoting In re Estate of Jones, 152 Wn.2d 1, 8, 93 P.3d 147

          (2004)). So long as this substantial evidence standard is met, "a reviewing court will

          not substitute its judgment for that of the trial court even though it might have

          resolved a factual dispute differently." Sunnyside Valley Irrig. Dist. v. Dickie, 149

          Wn.2d 873, 879-80, 73 P.3d 369 (2003). We review conclusions of law de novo.

          Robel v. Roundup Corp., 148 Wn.2d 35, 42, 59 P.3d 611 (2002); Hegwine, 162

              Wn.2d at 348, 353.




                                                     6
                                          
          Blackburn v. State, No. 91494-0

          A.        Factual challenges

                    Employees raise various challenges to the trial court's factual findings that

          generally relate to the duration and frequency of the State's race-based staffing

          practices. Although the trial court found that the race-based staffing directive lasted

          only one weekend and that Employees have not been subjected to similar staffing

          incidents, Employees claim the State maintains a policy of racial staffing that it has

          used on other occasions.

                    We find that substantial evidence supports the trial court's factual findings.

          The trial court weighed the witnesses' testimony and credibility and implicitly

          determined that other staffing decisions described were not substantially similar to

          the racial staffing directive at issue in April 2011, which involved a clear

          communication that no staff members of a certain race were to be assigned to a

          particular ward over the course of one weekend. Based on our review of the record,

          Employees' challenges are not sufficient to disturb the trial court's factual findings

          under the substantial evidence standard.

          B.        Legal challenges

                    Employees claim that the trial court erred in dismissing their disparate

          treatment and hostile work environment claims. We agree with Employees that the

          State's explicitly race-based staffing directive constituted facial discrimination in




                                                       7
                                      
          Blackburn v. State, No. 91494-0

          violation ofRCW 49.60.180(3).

                   Since 1949, the WLAD has existed to protect individuals from discrimination

          on the basis of race, among other protected characteristics. The WLAD "shall be

          construed liberally" to accomplish its antidiscrimination purposes. RCW 49.60.020.

          RCW 49.60.180 prohibits racial discrimination in employment. At the federal level,

          Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, also contains

          antidiscrimination provisions with some similar statutory language. Although this

          case involves claims only under the WLAD, Washington courts often look to federal

          case law on Title VII when interpreting the WLAD. See, e.g., Hill v. BCTI Income

          Fund-I, 144 Wn.2d 172, 180, 23 P.3d 440 (2001). We view Title VII cases as "a

          source of guidance," but we also recognize that "they are not binding and that we

          are free to adopt those theories and rationale which best further the purposes and

          mandates of our state statute." Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d

          355, 361-62, 753 P.2d 517 (1988).

                   The WLAD makes it unlawful for an employer "[t]o discriminate against any

          person in compensation or in other terms or conditions of employment because of .

          . . race." RCW 49 .60.180(3 ). This case involves claims of disparate treatment under

          RCW 49.60.180(3). '""Disparate treatment" ... is the most easily understood type

          of discrimination. The employer simply treats some people less favorably than others

          because of their race, color, religion, sex, or national origin."' Shannon v. Pay 'N

                                                     8
                                       
          Blackburn v. State, No. 91494-0

          Save Corp., 104 Wn.2d 722, 726, 709 P.2d 799 (1985) (alteration in original)

          (quoting Int'l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.IS, 97 S. Ct.

          1843, 52 L. Ed. 2d 396 (1977)).

                   When an employee makes out a claim of disparate treatment under the

          WLAD, like Title VII, the employer's action is unlawful unless the employer has a

          valid justification. See, e.g., Franklin County Sheriff's Office v. Sellers, 97 Wn.2d

          317, 328-29, 646 P.2d 113 (1982) ("The County's decision to achieve a sexual

          balance by providing a male counselor and female counselor resulted in the County

          refusing to hire Sellers because of her sex. As such, the action was prohibited by

          statute unless it was based upon a bona fide occupational qualification."); Healey v.

          Southwood Psychiatric Hasp., 78 F.3d 128, 132 (3d. Cir. 1996) (policy of requiring

          both males and females on all shifts: "When open and explicit use of gender is

          employed, as is the case here, the systematic discrimination is in effect 'admitted'

          by the employer, and the case will tum on whether such overt disparate treatment is

          for some reason justified," such as through affirmative action or a bona fide

          occupational qualification (BFOQ)); Int'l Union, United Auto., Aerospace & Agr.

          Implement Workers ofAm. v. Johnson Controls, Inc., 499 U.S. 187, 199-200, Ill S.

          Ct. 1196, 113 L. Ed. 2d 158 (1991) ("Whether an employment practice involves

          disparate treatment through explicit facial discrimination does not depend on why

          the employer discriminates but rather on the explicit terms of the discrimination ...

                                                    9
                                        
          Blackburn v. State, No. 91494-0

          . The beneficence of an employer's purpose does not undermine the conclusion that

          an explicit gender-based policy is sex discrimination under [Title VII] and thus may

          be defended only as a BFOQ.").

                   The trial court held that Employees' disparate treatment claim failed. We

          disagree. According to the trial court's findings of fact, the State made staffing

          decisions that explicitly prevented certain employees from working on a particular

          ward over the course of one weekend due to their race. Although the trial court found

          these staffing orders were "likely an overreaction," this does not change the resulting

          discriminatory nature of the staffing decisions. CP at 2710 (FOF 7). The trial court

          found that "the decision was made that [M.P.] should not have access to African[-]

          American staff' and Yates directed that a "white staff person needed to go to F-8,"

          instead of the African-American staff who were next on the pull list. CP at 2710

          (FOF 7, 9). These overt race-based directives affected staffing decisions in such a

          manner as to constitute discrimination in "terms or conditions of employment

          because of ... race" in violation ofRCW 49.60.180(3). We hold that the trial court

          erred in concluding otherwise.

                   We also detennine that the State has no valid legal justification for its

          discrimination. RCW 49.60.180 allows employers to take protected characteristics

          into account in limited circumstances. See RCW 49.60.180(1) (prohibition against

          discrimination in hiring does not apply if based on a BFOQ), (3) (permitting

                                                    10
                                          
          Blackburn v. State, No. 91494-0

          segregated washrooms and locker facilities on the basis of sex and allowing the

          Human Rights Commission to issue regulations or rulings "for the practical

          realization of equality of opportunity between the sexes"), (4) (prohibition against

          discrimination in advertising, job applications, and preemployment inquiries does

          not apply if based on a BFOQ). In order to satisfy the BFOQ standard, the employer

          must prove (1) that the protected characteristic is essential to job purposes or (2) that

          all or substantially all persons with the disqualifying characteristic would be unable

          to efficiently perform the job. Hegwine, 162 Wn.2d at 358.

                   None of these statutory exceptions apply. RCW 49.60.180(3) allows limited

          exceptions for classifications only based on sex, not race. And even if the BFOQ

          defense from RCW 49.60.180(1) or (4) could apply in this case, which is doubtful,

          the State waived it. CP at 2641; 1 Verbatim Report ofProceedings (Feb. 2, 2015) at

          11. The State fails to assert any other defense that our statutes or case law recognize.

          Therefore, Employees prevail on their disparate treatment claims.

                   Employees also challenge the trial court's dismissal of their hostile work

          environment claim. RCW 49.60.180(3) prohibits harassment based on a protected

          characteristic that rises to the level of a hostile work environment. An employee

          must demonstrate four elements for a hostile work environment claim: that the

          harassment (1) was unwelcome, (2) was because of a protected characteristic, (3)

          affected the terms or conditions of employment, and (4) is imputable to the

                                                     11
                                                   
          Blackburn v. State, No. 91494-0

          employer. Glasgow v. Ga.-Pac. Corp., 103 Wn.2d 403, 406-07, 693 P.2d 708

          (1985); see also Fisher v. Tacoma Sch. Dist. No. 10, 53 Wn. App. 591, 595-96, 769

          P.2d 318 (1989) (extending the hostile work environment standard in Glasgow to

          race-based hostile work environment claims). The trial court held that the employees

          failed to meet the third element, which requires that "[t]he harassment must be

          sufficiently pervasive so as to alter the conditions of employment and create an

          abusive working environment." Glasgow, 103 Wn.2d at 406. Harassing conduct has

          also been described as "severe and persistent," and it must be determined "with

          regard to the totality of the circumstances." Id. at 406-07. 4

                   Based on the trial court's factual findings, which we find are supported by

          substantial evidence, the trial court did not err in dismissing Employees' hostile

          work environment claim. The trial court applied the correct legal standard and did

          not err in concluding that the staffing decision over the course of a single weekend

          did not rise to the level of severe or pervasive harassment.

                   Employees request relief in the form of damages, declaratory and injunctive

          relief, interest, attorney fees, and costs. RCW 49.60.030(2) allows successful



                   4
                    The Court of Appeals has adopted criteria "[t]o determine whether the harassment is such
          that it affects the conditions of employment ... :the frequency and severity of the discriminatory
          conduct; whether it is physically threatening or humiliating, or a mere offensive utterance; and
          whether it unreasonably interferes with an employee's work performance." Washington v. Boeing
          Co., 105 Wn. App. I, I 0, 19 P.3d 1041 (2000) (citing Sangster v. Albertson's, Inc., 99 Wn. App.
          156, 163, 991 P.2d 674 (2000) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 23, 114 S. Ct.
          367, 126 L. Ed. 2d 295 (1993))).
                                                         12
                                       
          Blackburn v. State, No. 91494-0

          plaintiffs in WLAD actions to recover damages, injunctive relief, costs, and attorney

          fees. Because we find that Employees have prevailed on their disparate treatment

          claim and have complied with RAP 18.1 and RCW 49.60.030(2), we remand this

          case to the trial court to determine the appropriate damages and reasonable attorney

          fees to award in this case. On remand, the trial court should also consider whether

          injunctive relief is appropriate and, if so, the trial court will be responsible for

          crafting the scope of and enforcing any injunction issued.




                                                   13
                         
          Blackburn v. State, No. 91494-0




          WE CONCUR:




                                             14